Citation Nr: 1408951	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a subdural hematoma, status post surgical evacuation, claimed as secondary to a service-connected left knee disability.

2.  Entitlement to a temporary total disability rating for a subdural hematoma, status post surgical evacuation, due to hospital treatment in excess of 21 days. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1977 to September 2003.

An RO hearing was held in December 2012, and a copy of the hearing transcript is associated with the claims file.

A video conference hearing was held before the undersigned Veterans Law Judge in January 2013.  A transcript of that proceeding is associated with the claims file.

At the Board hearing, the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The issues of entitlement to increased ratings for a bilateral knee disability and a psychiatric disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran raised the claim for an increased rating for her service-connected psychiatric disability in her December 2010 hearing before the RO.  The Veteran raised the claim for an increased rating for her service-connected bilateral knee disability in her January 2013 hearing before the Board.  The Board does not have jurisdiction over these claims; therefore, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, her subdural hematoma, status post surgical evacuation, was caused by her service-connected left knee disability.

2.  The medical evidence of record shows that the Veteran was hospitalized for a surgical evacuation of a subdural hematoma from August 30, 2008, to September 30, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a subdural hematoma, post surgical evacuation, as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a temporary total rating for a subdural hematoma, post surgical evacuation, based on hospitalization, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.29 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

I.  Entitlement to Service Connection for a Subdural Hematoma

The Veteran contends that her service-connected left knee disability caused her to fall and hit her head, causing a subdural hematoma.  The Veteran's service-connected left knee disability is evaluated as 10 percent disabling for degenerative joint disease, with an additional 10 percent evaluation for instability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that service connection for a subdural hematoma, status post surgical evacuation, is warranted secondary to her service-connected left knee disability.

The Veteran's medical records show that she was treated at the Tampa VA Medical Center (VAMC) emergency room in July 2008 for severe headaches.  At that time, she did not mention any history of falls.  She stated it was possible her headaches started after she had dental work earlier that month.  She was discharged and instructed to return to the emergency room if her headaches became more severe.

The Veteran reported at her January 2013 Board hearing that she fell around August 27, 2008, and then sought treatment with her primary care physician, Dr. L.W., who sent her to get an MRI.  The medical evidence of record shows that the Veteran was treated by Dr. L.W. on August 26, 2008.  The Veteran reported to Dr. L.W. that her headaches had worsened and she was having severe frontal headaches.  She then went to the Tampa VAMC emergency room on August 27, 2008.  Emergency room treatment records from that visit reflect that an MRI was obtained because the Veteran had been having chronic headaches for the past three weeks.  These records also show that "the [Veteran] recalls that she fell and hit her head approximately 1 month ago."  

The Veteran was admitted to the Tampa VAMC on August 30, 2008.  She underwent surgery for a subdural hematoma on September 2, 2008.  The Veteran was hospitalized from August 30, 2008, to September 30, 2008.  Treatment notes during her hospitalization consistently indicate that the Veteran fell and suffered a head trauma due to her left knee disability.  For example, September 17, 2008 VA inpatient treatment records reflect that the treating physician noted that the Veteran "had an accident where her [left] knee gave out and she fell and hit her head."  September 19, 2008 inpatient physical therapy treatment notes reflect that the Veteran's "knee occasionally flares up" and "it has caused her to fall which led to her current hospitalization."

The Veteran was afforded a VA examination in September 2013.  The examiner opined that the Veteran's subdural hematoma is less likely as not caused by or a result of her service-connected left knee disability or any other service-connected disability.  The examiner's rationale was that she did not see any evidence of a fall to the head as a result of any service-connected disability.  Specifically, the examiner noted that there was no mention of a fall on the July 27, 2008 emergency room notes or on July 30, 2008 VA treatment notes.  The Board finds the September 2013 opinion to be inadequate.  The examiner failed to discuss the Veteran's August 27, 2008 emergency room visit during which she was diagnosed with a subdural hematoma.  August 27, 2008 VA emergency room notes show that the Veteran reported that she fell and hit her head.  Additionally, the examiner did not discuss the Veteran's hospitalization records from August 30, 2008, to September 30, 2008, reflecting consistent reports that the Veteran fell and hit her head prior to her hospitalization.

There are some conflicting statements regarding the exact date the Veteran fell; however, she has consistently reported that her left knee gave out, causing her to fall and hit her head.  Thus, the Board resolves any doubt in favor of the Veteran and finds that the Veteran fell and hit her head due to her service-connected left knee disability.  The September 2013 VA examiner provided a negative nexus opinion because he found no evidence that the Veteran fell and hit her head.  As the Board now concedes that the Veteran fell and hit her head due to her service-connected left knee disability, the Board finds that the Veteran's subdural hematoma was caused by her service-connected left knee disability.  Thus, service connection is granted for a subdural hematoma, status post surgical evacuation.

III.  Entitlement to a Temporary Total Disability Rating 

The Veteran contends that she had hospital treatment in excess of 21 days for her subdural hematoma surgery and is thus entitled to a temporary total disability rating.

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

As noted above, the Board has granted service connection for the Veteran's subdural hematoma, status post surgical evacuation.  The evidence of record shows that the Veteran was hospitalized for her subdural hematoma surgery from August 30, 2008, to September 30, 2008.  She was initially admitted on August 30, 2008, to the Tampa VAMC.  On September 12, 2008, she was discharged to SNF-Ybor City.  She was dissatisfied with her placement at SNF-Ybor City and requested to be transferred back to the Tampa VAMC.  This request was granted and she was transferred on September 13, 2008.  The Veteran was discharged from the hospital on September 30, 2008.  Thus, the Veteran had hospital treatment in excess of 21 days for her subdural hematoma, status post surgical evacuation, which is now service-connected.

Accordingly, the Board finds that the Veteran has met the criteria for a temporary total rating for a subdural hematoma, status post surgical evacuation, based on her hospitalization from August 30, 2008, to September 30, 2008.


ORDER

Service connection for a subdural hematoma, status post surgical evacuation, claimed as secondary to a service-connected left knee disability, is granted.

A temporary total disability rating for a subdural hematoma, status post surgical evacuation, due to hospital treatment in excess of 21 days, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


